Citation Nr: 0403009	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  97-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1969 to February 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
lumbosacral strain.  Thereafter, an August 2002 rating 
decision increased the rating for this disability to 40 
percent, effective from April 1996.  The veteran has 
continued his appeal.

This appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

First, the Board has reviewed the RO's most recent 
adjudication of this matter in the June 2003 supplemental 
statement of the case, and observes that the RO essentially 
predicated its denial of a further increase in the veteran's 
rating on the basis that the veteran failed to report for 
examinations that had been scheduled to assess the current 
level of disability associated with the veteran's service-
connected lumbosacral strain.  However, the Board's review of 
the claims folder reflects that the veteran was never advised 
of the consequences of his failure to report for a VA 
examination scheduled in connection with a claim for 
increased rating under 38 C.F.R. § 3.655 (2003), that a 
notice back in April 1999 that advised the veteran that 
failure to report for an examination "may have adverse 
consequences on your claim," may have confused the veteran 
(when a veteran fails to report for an examination in 
conjunction with a claim for increase, the claim shall be 
denied), and it is unclear whether the veteran received 
notice of the most recent examinations at his most recent 
address of record.  With respect to the issue of notice, the 
Board notes that the August 2002 rating decision was sent to 
B., Texas, the September 2002 supplemental statement of case 
and subsequent correspondence from the RO was sent to a post 
office box in S., Texas, and it is unknown to which address 
notice of the scheduled examinations was directed.  

Consequently, based on all of the above, the Board finds that 
this matter must be remanded for the scheduling of a new 
orthopedic examination, at which time the veteran must be 
accurately informed of the consequences of his failure to 
report for the examination.  The notice that advises the 
veteran of these matters must be sent to his most recent 
address of record, and a copy of the notice must be 
associated with the record prior to the return of the 
veteran's claims file to the Board.

The Board also notes that as new regulations pertaining to 
the spine have been promulgated (one as was noted by the RO, 
effective September 23, 2002, and another effective September 
26, 2003) during the pendency of this appeal, the proper 
criteria for rating the spine must be used for the 
appropriate time periods in this case.  As such, the Board 
finds that the veteran should be afforded a VA spine 
examination that will allow the veteran to be rated in 
accordance with the new criteria.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) (VCAA) and its implementing 
regulations, court decisions, and VA 
directives is completed.  

2.  The veteran should be afforded an 
appropriate VA spine examination to 
determine the nature and severity of his 
service-connected lumbosacral strain.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  The case should again be reviewed on 
the basis of the additional evidence and 
the proper criteria for rating the spine 
must be used for the appropriate time 
periods in this case.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


